Acheson, J.
I do not see that it can be denied that this ease comes within sections 4520 and 4523 of the Revised Statutes. Graham v. The Exporter, 21 Int. Rev. Rec. 110; The City of Fremont, 2 Biss. 415. Hence the libelant had the right to quit the boat without being chargeable with desertion. Id.; The Crusader, 1 Ware, 438. Having thus a right to leave the vessel, he is entitled to wages during the time of his actual service, unless he forfeited them by reason of his alleged misconduct. Now he swears that he had sprained Ms wrist, and that this was his reason for declining to aid i n coaling the boat. He should have made this explanation to the ma.tc at the time; but, still, I cannot say his failure to do so should dopMve him of his wages. He did state the fact to Capt. Gould before he le^t finally. The boat suffered no detriment by reason of the libelant’s refusal to assist the other hands on this occasion, or by his leaving the vessel at Ludlow; and, upon the whole, I do not perceive upon what just ground Ms claim for wages can be denied.
Let a decree in favor of the libelant be drawn.